*943Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Hassaan Haakim Rashaad appeals the district court’s order denying Rashaad’s motion for clarification of the schedule of restitution payments set forth in his 2002 criminal judgment. We have reviewed the record and find no reversible error; Accordingly, we affirm the district court’s order. See United States v. Rashaad, No. 3:01-cr-00195-MOC-1 (W.D.N.C. Sept. 16, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.